Name: Commission Regulation (EEC) No 3491/88 of 9 November 1988 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  chemistry;  foodstuff
 Date Published: nan

 11.11.1988 EN Official Journal of the European Communities L 306/18 COMMISSION REGULATION (EEC) No 3491/88 of 9 November 1988 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 3174/88 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1988. For the Commission COCKFIELD Vice-President (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 298, 31. 10. 1988, p. 1. ANNEX Description of the goods Classification CN code Reasons (1) (2) (3) 1. Flaps of herring, comprising the right and left side of a herring (from which the head, guts, fins (other than the back fin) and bones have been removed), the two sides being held together by the skin of the back 0304 90 21 or 0304 90 25 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and the texts of CN codes 0304, 0304 90 21 and 0304 90 25. The product is not considered to be a fillet falling within CN code 0304 10 or 0304 20 (see HS explanatory notes to code 0304) 2. Films of polyether sulphone covered by cathodic deposition process with a layer of metal, a metallic nitride, metallic oxide or metallic carbide 3921 90 50 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and the texts of CN codes 3921, 3921 90 and 3921 90 50. The product is not covered by the wording of code 3920 due to the fact that it is coated with metal, metal oxide, metal nitride or metal carbide 3. Sodium dihydridobis(2-methoxyethanolato) aluminate in solution (70 %) in toluene 3823 90 99 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and the texts of CN codes 3823, 3823 90 and 3823 90 99. The product cannot be classified in Chapter 29 because it does not comply with the provisions of Note 1 (E) of Chapter 29. It is a preparation of the chemical industry not elsewhere specified or included